        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 1 of 10 PageID #:1



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 CENTRAL STATES, SOUTHEAST AND                       )
 SOUTHWEST AREAS PENSION FUND;                       )
 CENTRAL STATES, SOUTHEAST AND                       )
 SOUTHWEST AREAS HEALTH AND                          )
 WELFARE FUND; and ARTHUR H.                         ) Case No. 19-cv-2160
 BUNTE, JR., as Trustee,                             )
                                                     ) Judge
                     Plaintiffs,                     )
                                                     ) Magistrate Judge
           v.                                        )
                                                     )
 JGRT, LLC, a Wisconsin limited liability            )
 company,                                            )
                                                     )
                     Defendant.                      )

                                            COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund, Central States,

Southeast and Southwest Areas Health and Welfare Fund, and Arthur H. Bunte, Jr., one of the

Funds’ present trustees, allege as follows:

                                    JURISDICTION AND VENUE

          1.        This is a suit to recover employer contributions owed to the Central States,

Southeast and Southwest Areas Pension Fund (the “Pension Fund”) and the Central States,

Southeast and Southwest Areas Health and Welfare Fund (the “Health Fund,” collectively with

the Pension Fund, the “Funds”) by Defendant in accordance with applicable collective bargaining

agreements, participation agreements, and the Funds’ respective trust agreements (the “Trust

Agreements”).

          2.        This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.




TM: 575728 / 19110000 / 3/28/19                   -1-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 2 of 10 PageID #:2



          3.        This Court has jurisdiction over this action under section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1).

          4.        Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2),

in that the Funds are “employee benefit plans” as that term is defined in ERISA and are

administered at their principal and exclusive place of business in Rosemont, Illinois. Venue is also

proper in this Court pursuant to the forum selection clauses contained in the Trust Agreements,

which designate this district as the appropriate forum for lawsuits to collect unpaid contributions.

                                                PARTIES

          5.        The Pension Fund is an employee benefit plan and trust, with its principal and

exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

          6.        The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with local unions

affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of employees of those

same employers. All principal and income from such contributions and investments thereof is held

and used for the exclusive purpose of providing pension benefits to participants and beneficiaries

of the Pension Fund and paying the administrative expenses of the Pension Fund.

          7.        The Health Fund is an employee benefit plan and trust, with its principal and

exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

          8.        The Health Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with local unions

affiliated with the IBT on behalf of employees of those same employers. All principal and income

from such contributions and investments thereof is held and used for the exclusive purpose of

providing health and welfare benefits to participants and beneficiaries of the Health Fund and

paying the administrative expenses of the Health Fund.


TM: 575728 / 19110000 / 3/28/19                     -2-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 3 of 10 PageID #:3



          9.        Plaintiff Arthur H. Bunte, Jr. is a trustee and “fiduciary” of the Funds as that term

is defined in ERISA. Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Arthur H.

Bunte, Jr. is authorized to bring this action on behalf of the Funds and their participants and

beneficiaries in his capacity as a trustee and fiduciary.

                                   BACKGROUND INFORMATION

          10.       Defendant JGRT, LLC (“JGRT”) is a limited liability company organized under

the laws of the State of Wisconsin.

          11.       Local Union No. 662 of the IBT (“Local 662“) is a labor organization which

represents, for the purpose of collective bargaining, certain employees of JGRT and employees of

other employers in industries affecting interstate commerce.

          12.       During all relevant times, JGRT and Local 662 have been parties to collective

bargaining agreements pursuant to which JGRT has been required to make contributions to the

Funds on behalf of certain of its covered employees.

          13.       During all relevant times, JGRT and Local 662 have also been parties to

participation agreements which require JGRT to pay contributions to the Funds (the “Participation

Agreements”).

          14.       JGRT agreed to be bound by the terms of the Trust Agreements and all rules and

regulations promulgated by the Funds’ trustees thereunder.

          15.       Under the Trust Agreements, JGRT was required to “remit continuing and prompt

Employer Contributions to the [Funds] as required by the applicable collective bargaining

agreement ...”

          16.       Article XIV, Section 4 of the Pension Fund Trust Agreement provides that:

                    Non-payment by an Employer of any moneys due shall not relieve
                    any other Employer from its obligation to make payment. In
                    addition to any other remedies to which the parties may be entitled,


TM: 575728 / 19110000 / 3/28/19                      -3-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 4 of 10 PageID #:4



                    an Employer shall be obligated to pay interest on any Employer
                    Contributions due to the Trustees from the date when the payment
                    was due to the date when the payment is made, together with all
                    expenses of collection incurred by the Trustees, including, but not
                    limited to, attorneys' fees and such fees for late payment as the
                    Trustees determine and as permitted by law. The interest payable by
                    an Employer with respect to past due Employer Contributions (other
                    than withdrawal liability) prior to the entry of a judgment, shall be
                    computed and charged to the Employer (a) at an annualized interest
                    rate equal to two percent (2%) plus the prime interest rate
                    established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                    day of the month for which the interest is charged, or (b) at an
                    annualized interest rate of 7.5% (whichever is greater). ... Any
                    judgment against an Employer for Employer Contributions owed to
                    this Fund shall include the greater of (a) a doubling of the interest
                    computed and charged in accordance with this section or (b) single
                    interest computed and charged in accordance with this section plus
                    liquidated damages in the amount of 20% of the unpaid Employer
                    Contributions. The interest rate after entry of a judgment against an
                    Employer for Employer Contributions (other than withdrawal
                    liability) shall be due from the date the judgment is entered until the
                    date of payment, shall be computed and charged to the Employer on
                    the entire judgment balance (a) at an annualized interest rate equal
                    to two percent (2%) plus the prime interest rate established by
                    JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month
                    for which the interest is charged, or (b) at an annualized interest rate
                    of 7.5% (whichever is greater), and such interest shall be
                    compounded annually.

          17.       Similarly, Article XI, Section 4 of the Health Fund’s Trust Agreement states:

                    Non-payment by an Employer of any moneys due shall not relieve
                    any other Employer from its obligation to make payment. In
                    addition to any other remedies to which the parties may be entitled,
                    an Employer shall be obligated to pay interest on any Employer
                    Contributions from the date when the payment was due to the date
                    when the payment is made, together with all expenses of collection
                    incurred by the Trustees, including, but not limited to, attorneys’
                    fees and such fees for late payment as the Trustees determine and as
                    are permitted by law. The interest payable by an Employer, in
                    accordance with the preceding sentence, shall be computed and
                    charged to the Employer (a) at an annualized interest rate equal to
                    two percent (2%) plus the prime interest rate established by
                    JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month
                    for which the interest is charged, or (b) at an annualized rate of 7.5%
                    (whichever is greater). Any judgment against an Employer for
                    Employer Contributions owed to this Fund shall include the greater


TM: 575728 / 19110000 / 3/28/19                       -4-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 5 of 10 PageID #:5



                    of (a) a doubling of the interest computed and charged in accordance
                    with this section or (b) single interest computed and charged in
                    accordance with this section plus liquidated damages in the amount
                    of 20% of the unpaid Employer Contributions. The interest rate after
                    entry of a judgment against an Employer for contributions and/or
                    other amounts due shall be due from the date the judgment is entered
                    until the date of payment, shall be computed and charged to the
                    Employer on the entire judgment balance (a) at an annualized
                    interest rate equal to two percent (2%) plus the prime interest rate
                    established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                    day of the month for which the interest is charged, or (b) at an
                    annualized rate of 7.5% (whichever is greater), and such interest
                    shall be compounded annually.

          18.       The Funds rely upon participating employers to self-report the work history of

eligible employees. The self-reporting system requires participating employers to identify those

employees for whom contributions are owed and requires the employers to identify the weeks

worked by the covered employees. Based upon the employee work history reported by the

employers, the Funds bill the employers for contributions.

          19.       Article XI, Section 11 of the Health Fund Trust Agreement and Article XIV,

Section 12 of the Pension Fund Trust Agreement provide as follows:

                    An Employer shall be required to pay audit fees and audit costs if
                    litigation is required to obtain access to any records that are
                    requested in connection with an audit and/or if litigation is required
                    to collect additional billings that result from the audit. Audit fees
                    will be calculated at the market rate for the metropolitan Chicago
                    area.

                                      STATUTORY AUTHORITY

          20.       Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                    Every employer who is obligated to make contributions to a
                    multiemployer plan under the terms of the plan or under the terms
                    of a collectively bargained agreement shall, to the extent not
                    inconsistent with law, make such contributions in accordance with
                    the terms and conditions of such plan or such agreement.

          21.       Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:



TM: 575728 / 19110000 / 3/28/19                      -5-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 6 of 10 PageID #:6



                    In any action under this subchapter by a fiduciary for or on behalf
                    of a plan to enforce section 1145 of this title in which a judgment in
                    favor of the plan is awarded, the court shall award the plan –

                    (A)       the unpaid contributions,

                    (B)       interest on the unpaid contributions,

                    (C)       an amount equal to the greater of—

                              (i)    interest on the unpaid contributions, or

                              (ii)   liquidated damages provided for under the plan in an
                                     amount not in excess of 20 percent (or such higher
                                     percentage as may be permitted under Federal or
                                     State law) of the amount determined by the court
                                     under subparagraph (A),

                    (D)       reasonable attorney’s fees and costs of the action, to be paid
                              by the defendant, and

                    (E)       such other legal or equitable relief as the court deems
                              appropriate.

                    For purposes of this paragraph, interest on unpaid contributions shall
                    be determined by using the rate provided under the plan, or, if none,
                    the rate prescribed under section 6621 of Title 26.

                                                 COUNT I
                                              AUDIT FINDINGS

          22.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 21 of this Complaint as though fully set forth herein.

          23.       Count I is brought on behalf of both Funds.

          24.       Pursuant to the Trust Agreements, the Funds are permitted to audit work history

records of participating employers in order to verify the accuracy and completeness of the reported

employee work history submitted as part of the self-reporting system.

          25.       The Funds audited JGRT’s records to verify the accuracy and completeness of

employee work history reported to the Funds by JGRT during the period of December 27, 2009

through December 30, 2017.


TM: 575728 / 19110000 / 3/28/19                           -6-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 7 of 10 PageID #:7



          26.       The audit revealed that JGRT had failed to accurately report the work history of its

covered employees.

          27.       JGRT breached the provisions of ERISA, the collective bargaining agreements, the

Participation Agreements, and the Trust Agreements by failing to pay all of the contributions (and

interest due thereon) owed to the Funds for the period of December 27, 2009 through December

30, 2017.

          28.       JGRT owes the Pension Fund at least $41,749.10 for unpaid contributions (not

including interest) for the period of December 27, 2009 through December 30, 2017, as a result of

the conduct set forth in paragraph 27.

          29.       JGRT owes the Health Fund at least $58,867.60 for unpaid contributions (not

including interest) for the period of December 27, 2009 through December 30, 2017, as a result of

the conduct set forth in paragraph 27.

          30.       Under the Trust Agreements, employers who fail to pay amounts revealed to be

owed by an audit are required to pay all costs incurred in connection with the audit.

          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment against JGRT and in favor of Plaintiffs, pursuant to section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreements, for:

                    (i)       the unpaid contributions owed to the Funds by JGRT that were found to be

                              due as a result of the audit;

                    (ii)      interest on the unpaid contributions computed and charged at the greater of

                              (a) an annualized interest rate equal to two percent (2%) plus the prime

                              interest rate established by JPMorgan Chase Bank, NA for the fifteenth




TM: 575728 / 19110000 / 3/28/19                         -7-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 8 of 10 PageID #:8



                              (15th) day of the month for which the interest is charged, or (b) an

                              annualized interest rate of 7.5%;

                    (iii)     an amount equal to the greater of interest on the unpaid contributions or

                              liquidated damages of 20% of the unpaid contributions;

                    (iv)      attorney’s fees and costs; and

                    (v)       audit fees and costs.

          (b)       Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)       For such further or different relief as this Court may deem proper and just.

                              COUNT II
     DELINQUENT CONTRIBUTIONS – APRIL 2017 THROUGH SEPTEMBER 2018

          31.       Plaintiffs hereby reallege paragraphs 1 through 30 as though fully set forth herein.

          32.       Count II is also brought on behalf of both Funds.

          33.       Based upon the employee work history reported to the Funds by JGRT, JGRT has

breached the provisions of ERISA, the collective bargaining agreements, the Participation

Agreements, and the Trust Agreements by failing to pay all of the contributions (and interest due

thereon) owed to the Funds for a period beginning on April 16, 2017 and continuing through at

least September 29, 2018.

          34.       Despite demands that JGRT perform its statutory and contractual obligations with

respect to making contributions to the Funds, JGRT has neglected and refused to pay the amounts

that are due as a consequence of the conduct set forth in paragraph 33.



TM: 575728 / 19110000 / 3/28/19                        -8-
        Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 9 of 10 PageID #:9



          35.       JGRT owes the Pension Fund at least $34,210.40 for unpaid contributions (not

including interest) for a period beginning on April 16, 2017 and continuing through at least

September 29, 2018, as a result of the conduct set forth in paragraph 33.

          36.       JGRT owes the Health Fund at least $22,829.00 for unpaid contributions (not

including interest) for a period beginning on April 16, 2017 and continuing through at least

September 29, 2018, as a result of the conduct set forth in paragraph 33.

          37.       The unpaid contributions referred to in the previous two paragraphs are distinct

from and in addition to the unpaid contributions referred to in Count I above.

          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment against JGRT and in favor of Plaintiffs, pursuant to section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreements, for:

                    (i)       the unpaid contributions owed to the Funds based upon the employee work

                              history reported by JGRT;

                    (ii)      interest on the unpaid contributions computed and charged at the greater of

                              (a) an annualized interest rate equal to two percent (2%) plus the prime

                              interest rate established by JPMorgan Chase Bank, NA for the fifteenth

                              (15th) day of the month for which the interest is charged, or (b) an

                              annualized interest rate of 7.5%;

                    (iii)     an amount equal to the greater of interest on the unpaid contributions or

                              liquidated damages of 20% of the unpaid contributions; and

                    (iv)      attorney’s fees and costs.

          (b)       Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest




TM: 575728 / 19110000 / 3/28/19                        -9-
      Case: 1:19-cv-02160 Document #: 1 Filed: 03/28/19 Page 10 of 10 PageID #:10



rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)       For such further or different relief as this Court may deem proper and just.


                                                           Respectfully submitted,

                                                           /s/ Corey J. Jahner
                                                           Corey J. Jahner (ARDC # 6313125)
                                                           Central States Funds Law Department
                                                           9377 W. Higgins Road, 10th Floor
                                                           Rosemont, Illinois 60018
                                                           Telephone: (847) 939-2470
                                                           E-mail: cjahner@centralstates.org

March 28, 2019                                             ATTORNEY FOR PLAINTIFFS




TM: 575728 / 19110000 / 3/28/19                     -10-
